     Law Offices of Ron Peters
 1
     RON PETERS (SBN: 45749)
 2
     901 H Street, Suite 611
     Sacramento, California 95814
 3   Telephone: (916) 322-2472
     Facsimile: (916) 322-3208
 4
     Email: ronslaw207@sbcglobal.net
 5
     Attorney for Defendant
 6   JAIME MAYORGA
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          ) No. 11-CR-00296 JAM
11                                                      )
                                                        )
12          Plaintiff,                                  ) STIPULATION AND ORDER TO
                                                        ) ALLOW DEFENDANT TO TRAVEL TO
13   v.                                                 ) MEXICO TO VISIT FAMILY
                                                        )
14   JAIME MAYORGA                                      )
15                                                      )
            Defendant,                                  )
16                                                      )
                                                        )
                                                        )
17                                                  )
18
            Assistant United States Brian A. Fogerty and defendant Jaime Mayorga through his
19
     attorney Ron Peters, hereby agree and stipulate that Mr. Mayorga may travel to Mexico any time
20
21
     between the dates of January 15, 2019 and February 1, 2019 on a family vacation, specifically
22
23
     a cruise beginning in San Diego, California traveling to Mexico and returning to San Diego,
24
25
     California upon completion of said cruise.
26
27
             It is further stipulated that the clerk of the court shall return Mr. Mayorga’s United States
25
     passport to him on the date the attached proposed order is filed to permit him to travel to Mexico.
26
27 Mr. Mayorga must return to the United States by February 1, 2019 and surrender his passport

28
                                                        1
     to the clerk of the court within 24 hours of returning to the United States, but in no event later
1
 2   than February 1, 2019.

 3          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.

 4          IS SO STIPULATED.
 5

 6   DATE: January 8, 2019                                 /s/Ron Peters
 7                                                         RON PETERS
                                                           Attorney for Defendant
 8                                                         Jaime Mayorga
 9

 9

10                                                         /s/ Brian A. Fogerty
                                                           Brian A. Fogerty
11                                                         Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


28
                                                       2
                                                     ORDER
 1

 2           Based on the stipulation of the parties and good cause appearing there from, the Court

 3   hereby adopts the stipulations of the parties in its entirety as its Order.
 4

 5           IT IS SO ORDERED

 6   Date: 1/10/19

 7                                                    /s/ John A. Mendez____________________
                                                             HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



28
                                                        3
